department of the treasury internal_revenue_service washington d c date cc ebeo br7 number release date uilc memorandum for from chief branch office of associate chief_counsel employee_benefits exempt_organizations cc ebeo br7 subject review of advisory opinion concerning ira_distributions this field_service_advice is in response your request for our views regarding your memorandum to chief examination_division field_service_advice is not binding on examination or appeals and is not a final case determination field_service_advice issued to examination or appeals is advisory only and does not resolve service position on an issue or provide the final basis for closing a case this document is not to be relied upon or otherwise cited as precedent legend x y issues whether the service has the authority to waive the 60-day rollover rule_of sec_408 and the early_distribution_tax under sec_72 conclusion the service does not appear to have the authority to waive either the 60-day rollover rule_of sec_408 or the early_distribution_tax under sec_72 under the circumstances of this case facts x an individual doing business under the name y provided accounting services primarily with respect to estate and trust work between and x in addition to providing legitimate accounting services misappropriated funds from clients friends and relatives by convincing them to make investments in either a partnership venture or a mutual bond fund and subsequently embezzling their money many of x’s victims obtained funds for the investment by making withdrawals from qualified_tax deferred accounts such as ira’s and apparently believed that the new investments would receive tax-free_rollover treatment on date after being the target of a criminal tax investigation x pled guilty to mail fraud and income_tax evasion based on the unreported embezzlement income until recently x’s victims were unaware that he had defrauded them after learning of the embezzlement the victims contacted the special_agent on the case regarding the tax consequences stemming from their lost investments it is unknown whether x spent all the embezzled funds or whether a portion of the funds is available to satisfy claims of the defrauded investors law and analysis in your memorandum to the examination_division you conclude that the service should waive the 60-day rollover period for those taxpayers whose funds were embezzled if they replenish their iras with funds from other sources within a reasonable_time in reaching this conclusion you rely upon 93_tc_114 childs v commissioner tcmemo_1996_267 and plr based upon the facts presented the taxpayers’ situation appears to be distinguishable from this authority and we do not believe that the service has the authority to waive the rollover period absent additional facts that bring the taxpayers within the ambit of wood we similarly believe that there is no basis to waive the additional tax for early distributions under sec_72 our reasons are discussed below in wood the taxpayer received a lump sum distribution and stock shares from a profit sharing fund the taxpayer met with an account executive of a national brokerage firm where he had an existing non-ira account in order to establish an ira into which he could roll over the distribution the taxpayer signed we believe that further factual development is necessary to resolve each case for example it is not evident from the information that we have whether x held himself out as a nonbank trustee in addition we do not know whether the taxpayers signed any documents opening an ira or took any other reasonably prudent steps to insure that the rollover was accomplished the burden is on the taxpayer to prove what reasonable steps each took to accomplish the rollover documents to establish the ira and instructed the account executive to deposit the lump-sum_distribution into the ira the taxpayer physically delivered the lump sum distribution check and stock certificates to the account executive at that time the brokerage firm’s records indicated that a portion of the distribution was recorded as having been transferred to the other account that the taxpayer maintained with the brokerage firm four months after the expiration of the 60-day period allowed for rollover the brokerage firm corrected its records to reflect transfer of the remaining portion of the distribution to the ira the court held that under these circumstances the 60-day rollover period of sec_408 was satisfied because the money was delivered to the trustee of a valid ira rollover account and the failure by the brokerage firm to record the transfer was a mere bookkeeping error in childs the taxpayer opened two ira accounts with a bank and deposited a distribution which she later learned was not eligible for tax-free_rollover treatment in order to qualify for relief under sec_408 the taxpayer was required to withdraw the excess_contributions on or before august 15th of the year at issue although the taxpayer verbally instructed the bank to convert her ira account into a non-ira account this request was not completed by the bank until after august 15th the delay was the result of a failure on the part of the taxpayer to complete necessary documentation however the court found that the taxpayer had exercised diligence in phoning the bank and had been misled by a bank employee into believing that it was not necessary to execute any bank documents to convert the account the court held that since the taxpayer took all necessary steps to withdraw the excess funds by the required date relief should be granted plr dealt with the tax consequences of embezzlement by a bank officer the officer had issued worthless certificates of deposit to account holders in exchange for funds the bank reimbursed depositors who could demonstrate that they had made deposits for the purchase of worthless certificates the service ruled that amounts restored to the depositors’ ira’s were not taxable to depositors in our view two facts distinguish the taxpayers at issue from the taxpayers in the cases and ruling cited above first the taxpayers at issue have not established that they were dealing with an individual that they had a reasonable expectation to believe had the authority to establish an ira such as an employee of a bank or a financial_institution although the facts indicate that x provided accounting services there is no mention of his qualifications as an ira trustee in wood childs and plr the taxpayers were each dealing directly with individuals who were employees of financial institutions and therefore would have met the qualifications for ira trustees within the meaning of sec_408 second although the facts indicate that the taxpayers at issue believed that the money would be deposited into accounts that would qualify for tax-free_rollover treatment there is no evidence that they ever took the steps required to set up these accounts rather it appears that the taxpayers merely gave their money to x and requested that he invest it for them this fact distinguishes the taxpayers at issue from the taxpayer in wood who had completed the paperwork necessary to establish the ira rollover account and from the taxpayers in childs and plr who maintained accounts at the institutions that effectuated the transfers although you have drawn an analogy between the instant case and wood we believe that the holding in 110_tc_1 actually controls in schoof the tax_court held that where a taxpayer gives a distribution intended as a rollover to a trustee who is not qualified under sec_408 rollover tax treatment is denied and the taxpayer must include the distribution in income in reaching this decision the court specifically held that wood was distinguishable because it merely involved procedural defects in the execution of the rollover rather than the failure of a fundamental element of the statutory requirements the qualification of the ira trustee schoof pincite the court also held that based upon the legislative_history of sec_408 individuals are per se ineligible to serve as trustees for ira trusts in the present case it is unlikely that x could be considered a qualified trustee since he appears to have acted in an individual capacity even though he did business under the name y accordingly under the holding of schoof the taxpayers who gave him distributions failed to satisfy a fundamental statutory requirement and should be required to include the amount of the distribution in income this result is not changed simply because x embezzled the funds even if x were considered to be a qualified trustee orgera v commissioner tcmemo_1995_575 demonstrates that although a taxpayer may believe that he has done everything necessary to effectuate a rollover the 60-period is nevertheless strictly construed in orgera the taxpayer deposited his pension distribution in a money market account at his company's credit_union and argued that he should receive tax-free_rollover treatment because he believed he was making a qualified ira deposit in orgera as in schoof the court specifically declined to extend the wood rationale and denied rollover treatment since the taxpayer failed to make a timely transfer of the distribution to an ira that met the statutory requirements similarly despite their intentions the taxpayers in the present case failed to meet the statutory requirements necessary to achieve rollover treatment in addition to the above cited cases one private_letter_ruling supports our finding that there is no legal basis for the service to waive the rollover requirements or early_distribution_tax in this case plr involved a taxpayer who gave ira funds to an embezzler with the mistaken expectation that the funds would be deposited to a qualified_retirement_plan within days in this ruling which is directly analogous to the instant case the service denied rollover treatment even though the taxpayer deposited the funds to the plan after they were recovered because the 60-day period was not met in support of its position the service states the code does not provide relief from applicable taxation where the taxpayer intended to rollover funds from one ira to another and in fact fails to do so or places the funds in an investment vehicle other than an ira therefore the transfer of funds to an individual instead of an ira does not constitute a complete and timely rollover in plr the service also ruled with respect to sec_72 that the additional tax applied because none of the exceptions were satisfied we believe that this is the correct conclusion in our view there is no legal basis to waive the additional tax for early distributions under sec_72 in the instant situation unless the taxpayers meet one of the exceptions set forth in the statute although you cite 89_tc_287 and murillo v commissioner tcmemo_1998_13 in support of the theory that sec_72 tax should be waived where a distribution is involuntary the service has specifically declined to adopt the position that sec_72 tax should be waived in instances of involuntary distributions even if the service applied this standard however the fact remains that these taxpayers voluntarily withdrew funds from their ira’s and transferred those funds to x this distinguishes them from the taxpayer in larotonda whose distribution was the result of a levy and the taxpayer murillo who forfeited his ira to the government as part of a plea agreement in summation based on the facts presented we see no legal basis for relief with respect to the rollover issue because the taxpayers’ situation appears to be distinguishable from those cases and private letter rulings that disregard a taxpayer's failure to follow literal statutory requirements in addition the requirements articulated by the court in schoof do not appear to be satisfied the taxpayer’s situation appears similar to orgera where the court declined to grant the service published aod cc-1988-010 on date indicating non-acquiescence with larotonda and stating that the under the rationale of 804_f2d_84 7th cir the premature_distribution tax applies to distributions regardless of whether they are voluntary on date the service published aod cc-1999-002 which withdraws the earlier larotonda aod due to statutory changes to sec_72 brought about by the restructuring and reform act of pub_l_no 112_stat_685 that will be effective for distributions after date however the withdrawal does not alter the service’s position with respect to whether a voluntary involuntary standard should apply on date in aod the service acquiesced in result only in response to murillo v commissioner tcmemo_1998_13 the aod specifically states that although the service will not assess sec_72 tax under the narrow circumstances of murillo in all other cases involving early distributions the service will continue to assess sec_72 tax unless a statutory exception applies relief even though the taxpayer intended to make a tax-free_rollover however if any of the taxpayers are able to prove additional facts that would narrow the distinction between their case and wood we should consider such facts carefully barring such a showing the service must operate within the existing statutory framework if it is to fairly consistently and effectively administer the internal_revenue_code please contact christine keller at with any questions michael j roach
